 Case 2:20-cv-00190-SMV-CG Document 10 Filed 04/21/20 Page 1 of 1 PageID #: 23



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

              Plaintiff,
v.                                                             CV No. 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

              Defendants.

              ORDER GRANTING DEFENDANT’S MOTION TO EXTEND

       THIS MATTER is before the Court on Defendant Patrick Howard’s Unopposed

Motion for Extension of Time to File Responsive Pleading to Plaintiff’s Original Complaint

(the “Motion”), (Doc. 9), filed April 17, 2020. In the Motion, Defendant explains he has

been working to hire counsel to represent him. (Doc. 9 at 2). Defendant requests until

June 1, 2020, to file an answer or other responsive pleading in this case. Id. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and

shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall until June 1, 2020, to file an

answer or responsive pleading to Plaintiff’s Complaint.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
